DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
Regarding Claim 3 lines 2-3, the claim recites “a removeable walkway” and also “the removable walkway”, the limitation of “removeable” appears it should be “removable” or language similar.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the limitation of “the grid fit” lacks antecedent basis.
Regarding claim 15, the limitation of “the modules’ lacks antecedent basis.
Regarding Claim 16, lines 12, the limitation of “it” is unclear if it is referring to each solar float or another component of the floating solar system.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 4 is/are rejected under 35 U.S.C. 102a1 and a2 as being anticipated by Helming (US Pub No. 2018/0119994)
	Regarding Claim 1, Helming et al. teaches a floating solar system [0002] comprising: a grid [220, Fig. 2B, 0045] comprising: a plurality of rod-cables [310 and rails under 310, fig. 3, 0046, and Fig. 4, 0057, in para. 46, the rails are made of fiber reinforced polymer], at least some of the rod-cables comprising fiber reinforced polymer [0046], and 
	a plurality of couplers [320 in figure 3 at ends of 310, and area at the ends of the rails below 310] to rigidly couple the plurality of rod cables [310 and rails under 310, fig. 3, 0046, and Fig. 4, 0057], to form the grid [Fig. 3 and Fig. 5], wherein the fiber reinforced polymer creates a flexible grid [0046, the teaching of Helming et al. teaches the same material as the instant application, so it is expected to provide a flexible grid], 
	the grid providing a support structure [Fig. 3]; 
	a plurality of solar floats [350, Fig. 3, 0053] to provide buoyancy [0053], each solar float coupled to the grid [Fig. 3], the plurality of solar floats not providing structural support [Fig. 3, 0053]; and 
	a plurality of frames [340, Fig. 3, 0050] attached to the plurality of solar floats [Fig. 3], the frames [340, Fig. 3, 0050] designed to support solar panels [360, Fig. 3, 0046], each solar panel is designed to provide shade for a corresponding solar float [Fig. 3].
	Regarding Claim 2, Helming et al. is replied upon for the reasons given above, Helming et al. teaches wherein the plurality of rod-cables comprise: a first plurality of substantially parallel fiber reinforced polymer (FRP) rods extending in a first direction; and a second plurality of substantially parallel FRP fiber rods extending in a second direction, perpendicular to the first direction [Fig. 1 show north-south, and east west, rails 310, 0054, Fig. 5, 0057]; 
	and the plurality of couplers [320 in figure 3 at ends of 310, and area at the ends of the rails below 310] comprise clamps [320 in figure 3 at ends of 310, and area at the ends of the rails below 310, and see 610 in figure 5-6, and in Fig. 8] at intersections of the FRP rods in the first direction and the FRP rods in the second direction [Fig. 5, 0057].
	Regarding Claim 4, Helming et al. is replied upon for the reasons given above, Helming et al. teaches further comprising: each solar float including: a body having a top and a bottom; a first set of grooves in the top of the solar float into which rod-cables of the grid fit; a second set of grooves in the bottom of the solar float into which the frames for solar panel fit [Fig. 8A-8D, 0063-0064 and Fig. 3]; and clamps [320 in figure 3 at ends of 310, and area at the ends of the rails below 310, and see 610 in figure 5-6, and in Fig. 8] to attach the frames to the grid [Fig. 8A-8D, 0063-0064 and Fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US Pub No. 2018/0119994) 
	Regarding Claim 3, Helming et al. is replied upon for the reasons given above, Helming et al. teaches further comprising a removeable walkway [330, Fig. 3, 0046] designed to be supported by the grid and the clamps [See 610 in figure 5-6, and in Fig. 8, and 320 in figure 3 at ends of 310, and area at the ends of the rails below 310], 
	Helming et al. teaches all the structural limitations of claim; therefore, it is the view of the examiner that the claimed function of the removable walkway are inherently met meeting the limitation of “the removable walkway configured to be placed temporarily to service the floating solar system, and removed when not needed”
The Courts have held that if the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114). 
	Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US Pub No. 2018/0119994) in view of Asbeck (US Pub No. 2017/0117425)
	Regarding Claim 8, Helming et al. is silent on further comprising:
the plurality of solar panels comprising bifacial solar panels; and an albedo plane of white material affixed to the grid to reflect light to the bifacial solar panels.
	Asbeck et al. teaches a solar module comprising bifacial solar cells [2, Fig. 4, 0043, Abstract], with an albedo plane of white material [4, Fig. 4, 0047, 0015] used to reflect light back to the solar cells in order to provide improved solar cell efficiency [Abstract, 0010, 0015].
	Since Helming et al. teaches the use of a solar module, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the solar modules of Helming et al. with the solar modules Asbeck et al. in order to provide solar modules with improved efficiency [Abstract, 0010, 0015].
Claim 16-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helming (US Pub No. 2018/0119994) in view of Bullivant (WO2013/037944)
	Regarding Claim 16, Helming et al. teaches a floating solar system [0002] comprising:
a first plurality of rod-cables in a first direction; a second plurality of rod-cables in a second direction, perpendicular to the first direction [310 and rails under 310, fig. 3, 0046, and Fig. 4, 0057, in para. 46, the rails are made of fiber reinforced polymer];
	the first plurality of rod-cables rigidly coupled to the second plurality of rod cables at a plurality of intersection-points, forming a regular grid [Fig. 3], and the rod-cables provide flexibility [0046, the teaching of Helming et al. teaches the same material as the instant application, so it is expected to provide a flexible grid];
	Helming et al. is silent on wherein the grid does not include any hinged elements, 
	Bullivant et al. teaches fiber reinforced polymer bars connected through an coupling assembly [page 9, lines 10-17] as a means for connected multiple fiber reinforced polymer bars [Abstract, page 1, line 1-10, and page 9, line 15].
	Since Helming et al. teaches the use of rod cables made of fiber reinforced polymer bars, it would have been obvious to one of ordinary skill in the art before the filing of the invention to connect the rod cables of Helming et al. with the coupling assembly of Bullivant et al. as it is merely the selection of a conventional means for connecting FRP rods in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Helming et al. teaches a plurality of solar floats [Fig. 13, 0078 and 350, Fig. 3, 0053] to provide buoyancy, each solar float coupled to two parallel rod-cables of the grid [Fig. 3], the plurality of solar floats not providing structural support [Fig. 3]; and
	a plurality of frames [340, Fig. 4, 0050] designed to support a plurality of solar panels, each solar float having two frames coupled to it to support a solar panel, each solar panel providing shade for a corresponding solar float [Fig. 3].
	Regarding Claim 17, within the combination above, modified Helming et al. teaches wherein the rod-cables comprise one or more of: fiber reinforced polymer rods [0046].
	Regarding Claim 19, within the combination above, modified Helming et al. teaches wherein the rod-cables are threaded, and the threading enables secure attachment of rod-cables to each other [See rejection above of claim 16 regarding the combination of Heming et al. and Bullivant et al., and the teaching of Helming et al. teaches the same material as the instant application, so the rod cables are expected to be threaded].
	Regarding Claim 20, Helming et al. teaches a floating solar system [0002] comprising:
	an array segment [The portion in Fig. 3, 0046, is the array segment, which is part of the array in figure 12] comprising:
	a first plurality of rod-cables in a first direction;
	a second plurality of rod-cables in a second direction, perpendicular to the first direction [310 and rails under 310, fig. 3, 0046, and Fig. 4, 0057, in para. 46, the rails are made of fiber reinforced polymer]; and the first plurality of rod-cables and the second plurality of rod-cables forming a regular grid [Fig. 2-3]
	Helming is silent on a plurality of non-hinged couplers coupling the first plurality of rod- cables to the second plurality of rod cables at a plurality of intersection-points, 
	Bullivant et al. teaches fiber reinforced polymer bars connected through an coupling assembly [page 9, lines 10-17] as a means for connected multiple fiber reinforced polymer bars [Abstract, page 1, line 1-10, and page 9, line 15].
	Since Helming et al. teaches the use of rod cables made of fiber reinforced polymer bars, it would have been obvious to one of ordinary skill in the art before the filing of the invention to connected the rod cables of Helming et al. with the coupling assembly of Bullivant et al. as it is merely the selection of a conventional means for connecting FRP rods in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
	Within the combination above, modified Helming et al. teaches wherein the floating solar system comprises one or more array segments [Fig. 3 and Fig. 12], and the array segments are coupled via hinged elements [area of 420, Fig. 4, 0056]];
	a plurality of solar floats to provide buoyancy [350, Fig. 3, 0053], each solar float coupled to two parallel rod-cables of the grid [Fig. 3], the plurality of solar floats not providing structural support [Fig. 3], each solar floats having a groove into which the rod-cables are fitted: and designed to support solar panels coupled to one or more of the plurality of solar floats [Fig. 8A-8D, 0063-0064].
Allowable Subject Matter
Claims 5-7, 9-15, 18, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Helming et al. teaches a floating solar system [0002] comprising: a grid [220, Fig. 2B, 0045] comprising: a plurality of rod-cables [310 and rails under 310, fig. 3, 0046, and Fig. 4, 0057, in para. 46, the rails are made of fiber reinforced polymer], at least some of the rod-cables comprising fiber reinforced polymer [0046], and 
	a plurality of couplers [320 in figure 3 at ends of 310, and area at the ends of the rails below 310] to rigidly couple the plurality of rod cables [310 and rails under 310, fig. 3, 0046, and Fig. 4, 0057], to form the grid [Fig. 3 and Fig. 5], wherein the fiber reinforced polymer creates a flexible grid [0046, the teaching of Helming et al. teaches the same material as the instant application, so it is expected to provide a flexible grid], 
	the grid providing a support structure [Fig. 3]; 
	a plurality of solar floats [350, Fig. 3, 0053] to provide buoyancy [0053], each solar float coupled to the grid [Fig. 3], the plurality of solar floats not providing structural support [Fig. 3, 0053]; and 
	a plurality of frames [340, Fig. 3, 0050] attached to the plurality of solar floats [Fig. 3], the frames [340, Fig. 3, 0050] designed to support solar panels [360, Fig. 3, 0046], each solar panel is designed to provide shade for a corresponding solar float [Fig. 3].
	Helming et al. teaches the limitations of the claim but does not teach the limitations of “each solar float comprising an azimuth tracking solar float comprising: an outside frame to provide buoyancy, the outside frame coupled to the grid at a plurality of points; a central float, rotatably positioned within the outside frame, such that the central float supports solar panel, and is configured to be rotated to follow sun beams” of claim 5, “ wherein the outside frame comprises an outside float.” of claim 6,  “ wherein the central float and the outside frame are made from materials that have a low coefficient of friction with each other, to provide bearing surfaces.” of claim 7, “comprising: reinforcing cables for the grid, the reinforcing cables comprising steel cables in parallel with a subset of the rod-cables.” of claim 9, “further comprising: a plurality of elevating floats, coupled to the grid; the plurality of frames to support a plurality of solar panels, each frame coupled to an elevating float; and a plurality of solar panels supported by two frames on the elevating float and the plurality of solar floats, such that the plurality of solar panels have a low elevation.” of claim 10, “wherein the elevating float comprises a capped irrigation pipe.” of claim 11, “further comprising: an arrangement alternating an elevating float and a solar float, such that a solar panel extends between the frames on the elevating float and the frames on the solar floats.” of claim 12, “further comprising: the plurality of solar floats and a walkway float suspended above a water level by the elevating float.” of claim 13 , “ further comprising: when the elevating float is an irrigation pipe, a smaller diameter pipe filled with water in the elevating float extending along the irrigation pipe to provide a stable ballast.” of claim 14, “ further comprising: module clamps at ends of the frames, to receive the solar panels, wherein tightening the module clamps to the solar panels also constricts the clamps to the frames, and the-each module clamp utilizes a single bolt to clamp the modules and constrict the frames.” of claim 15, “wherein the rod-cables are coupled to each other using a clamp comprising two disks, each disk having a groove into which a rod-cable is fit, and a U-bolt coupling the two disks.” of claim 18 , and “further comprising: solar module clamps at ends of the frames, the solar module clamps using a single bolt to clamp the solar panels and the frames, the frames fitting into grooves in the solar floats, and clamped to the rod-cables of the solar floats.” of claim 21.
	Therefore, claims 1, 16, and 20 are allowed once the dependent claims are incorporated into the corresponding independent claim, and once the claim objections and rejections under 35 USC 112 are overcome.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557. The examiner can normally be reached 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y SUN/Primary Examiner, Art Unit 1726